COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §                  No. 08-14-00159-CV

IN RE CARLOS RESTREPO AND                       §              ORIGINAL PROCEEDING
LINDA RESTREPO,
                                                §            ON PETITION FOR WRIT OF
RELATORS.
                                                §                     MANDAMUS

                                                §

                                       JUDGMENT

       The Court has considered this cause on the Relators’ petition for writ of mandamus

against the Honorable Carlos Villa, Judge of the County Court at Law No. 5 of El Paso County,

Texas, and concludes Relators’ petition for writ of mandamus should be denied. We therefore

deny the petition for writ of mandamus, in accordance with the opinion of this Court.


       IT IS SO ORDERED THIS 23RD DAY OF MAY, 2014.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)